DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention. 

Claims 1-11 and 13-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2013/004280 A1 to Goodman (hereinafter “Goodman”). 
	For claim 1, Goodman discloses a garment (10) comprising: a moisture wicking material (non-absorbing region 14, para 0035) having first and second sides (front and back sides of region 14), the first side configured to wick sweat away from a wearer (non-absorbent or hydrophobic substance material 14 are capable of wicking perspiration off the wearer’s body, para 0033); and an absorbent panel (moisture absorbing material 12) positioned over the second side of the wicking material (wherein the at least one panel 12 is on an exterior of non-absorbing regions 14, para 0035), the absorbent panel configured to receive sweat wiped from a hand of the wearer (hydrophilic clothing material 12 is capable of absorbing perspiration, para 0033) 

	For claim 2, Goodman discloses the garment of claim 1, wherein the absorbent panel is attached to the second side of the moisture wicking material via a removable fastener (para 0035) 

	For claim 3, Goodman discloses the garment of claim 2, wherein the removable fastener is selected from one of: a hook and loop fastener, a button, adhesive, static electricity, snap, and hook (para 0035).  

	For claim 4, Goodman discloses the garment of claim 1, wherein the absorbent panel is one of a plurality of replaceable absorbent panels (para 0035). 

	For claim 5, Goodman discloses the garment of claim 1, wherein the absorbent panel is sewn onto the second side of the moisture wicking material (para 0035) 

	For claim 6, Goodman discloses the garment of claim 1 (garment 30, paras 0039-0043), further comprising an intermediate layer (It is to be appreciated that the panel 31 can include any suitable number of panel layers including a barrier layer not shown that can ensure separation between the first upper layer 34 and the second bottom layer 35, para 0040) positioned between the moisture wicking layer (panels 31 include a layer under layer 35 that contains moisture wicking properties, para 0043, and are encapsulated via coatings 33 wherein the coating also comprises wicking capabilities and properties, para 0046) and the absorbent panel (layer 34). 

	For claim 7, Goodman discloses the garment of claim 6, wherein the intermediate layer includes a heat retention property (The panels 31 can be constructed of a variety of materials and fibers such as synthetic, natural, a hybrid of both, fleece, cotton, yarn, nylons, or polyesters, etc. which are woven, knitted, blended, etc. together and can range in their density, weight, thickness, and function, para 0043) (also see paras 0012, 0013, and 0055).  

	For claim 8, Goodman discloses the garment of claim 6, wherein the intermediate layer comprises a breather layer (The panels 31 can be constructed of a variety of materials and fibers such as synthetic, natural, a hybrid of both, fleece, cotton, yarn, nylons, or polyesters, etc. which are woven, knitted, blended, etc. together and can range in their density, weight, thickness, and function, para 0043) (also see paras 0012, 0013, and 0055). 

	For claim 9, Goodman discloses the garment of claim 1, wherein the absorbent panel includes a grip enhancing substance (para 0015) (also, it is an inherent characteristic for a materials listed in paras 0012, 0043, and 0055 to be griped by the wearer).  
	
	For claim 10, Goodman discloses the garment of claim 1, wherein the absorbent panel includes at least one of an antibacterial, antimicrobial and moisturizing substance (para 0047) (also see para 0065). 

	For claim 11, Goodman discloses the garment of claim 1, wherein the absorbent panel is sold as part of an aftermarket garment conversion kit (It is an inherent characteristics that a garment is capable of being sold) (alternatively see paras 0007-0010 wherein the absorbing perspiration is capable of being attached to the garment).  

	For claim 13, Goodman discloses the garment of claim 1, wherein the absorbent panel is manufactured to include a logo (It is to be appreciated that the absorbent or hydrophilic clothing material 22 can include logos, designs, shapes, letters, colors, among others for decoration, para 0052). 

	For claim 14, Goodman discloses the garment of claim 1, wherein the absorbent panel comprises non-woven material (the panels are constructed of a variety of materials which are knitted or blended, paras 0012, 0013, 0043 and 0055).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0042380 A1 to Goodman (hereinafter “Goodman”). 
	For claim 15, Goodman does not specifically disclose a method of manufacturing. 
	However, it would have been obvious to one of ordinary skill in the art before the effective filing date wherein the garment disclosed by Goodman is capable of being manufactured as claimed since one skilled in the art would readily understand that process and manufacturing steps of “forming” and “attaching” are both well known, and routine in the art. Constructing the garment of Goodman would obviously comprise manufacturing steps. 
	Goodman continues to teach: forming a moisture wicking material (panel 31) having first and second sides (front and back sides of panel 31), the first side configured to wick sweat away from a wearer (panels 31 include a layer under layer 35 that contains moisture wicking properties, para 0043, and are encapsulated via coatings 33 wherein the coating also comprises wicking capabilities and properties, para 0046); and attaching an absorbent panel over the second side of the wicking material (panel includes upper first layer 34 and second bottom layer 35 where both layers may be formed of absorbent or hydrophilic materials, para 0040), the absorbent panel configured to receive sweat wiped from a hand of the wearer (para 0040).  

	For claim 16, Goodman teaches the method of claim 15, further comprising manufacturing the absorbent panel to be reversible by the wearer (The removable panels 31 can be adhered to the garment 10 in a variety of fashions and using a range of methods and technologies such as by VELCRO.RTM., adhesive materials, snaps, sticky material, or other technologies that enable fabrics to be bonded or attached to each other, para 0044).

	For claim 17, Goodman teaches the method of claim 15, further comprising adding a substance to the absorbent panel to create texture or additional absorption (see paras 0046-0047) (also see paras 0042-0043). 
	
	For claim 18, Goodman teaches the method of claim 15, wherein the absorbent panel has a surface pattern oriented in a first direction, and wherein an adjacent absorbent panel has a second surface pattern oriented in another direction (the shape of the absorbent or non-absorbent materials may be provided in a suitable shape and size. For example, and without limitation, the shape of these materials may comprise square, rectangular, polygonal, octagonal, semicircular, or circular shapes, para 0014) (also see para 0015). 

	For claim 19, Goodman does not specifically disclose the method of claim 15, wherein the absorbent panel is positioned within a pocket structure of the garment.  
	However, Goodman does teach the garment may comprise a sport shirt, shorts, pants, tops, jackets, hats, arm sleeves, leg sleeves, sweat bands or any other piece of apparel, para 0018, and that the panels may be placed under the armpits (axilla), along the neckline, along the bottom of the jersey, or running up the sides (flanks) of the shirt, other variations include panels or regions of moisture or sweat absorbing material located on arm sleeves and on other sports attire such as shorts, skirts, jackets, or hats, para 0020, or in an image of a hand, para 0017. Therefore, it is clear that absorbent panels are purposed to be within quick reach of the wearer. It would have been obvious to one of ordinary skill in the art before the effective filing date wherein the absorbent panel is positioned within a pocket structure of a garment since Goodman teaches the absorbent panel is purposed to be on a variety of articles of apparel, at various locations on the apparel, and within reach of the wearer. 

	For claim 20, Goodman teaches the method of claim 15, wherein the absorbent panel has a surface pattern oriented in a first direction, and wherein an adjacent absorbent panel has a second surface pattern oriented in another direction (the shape of the absorbent or non-absorbent materials may be provided in a suitable shape and size. For example, and without limitation, the shape of these materials may comprise square, rectangular, polygonal, octagonal, semicircular, or circular shapes, para 0014) (also see para 0015).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Goodman in view of US 2015/0181957 A1 to Jackson (hereinafter “Jackson”). 
	For claim 12, Goodman does not specifically disclose the garment of claim 1, wherein the absorbent panel includes a sensor to measure a biometric parameter associated with the wearer.  
	However, attention is directed to Jackson teaching an analogous perspiration-absorbing garment (abstract of Jackson). Specifically, Jackson teaches a perspiration-absorbing garment incorporating a heart function monitoring chip 410 or more piezoelectric sensors (para 0020 of Jackson). It would have been obvious to one of ordinary skill in the art before the effective filing date wherein the garment of Goodman would be modified wherein the absorbent panel includes a sensor to measure a biometric parameter associated with the wearer, for monitoring the wearers heart rate waveform during activities, as taught by Jackson (see paras 0020-0021 of Jackson for additional motivations). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICK I LOPEZ whose telephone number is (571)272-3262.  The examiner can normally be reached on Monday - Thursday: 9:00am - 5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on (571) 272-4888.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERICK I LOPEZ/Examiner, Art Unit 3732                                                                                                                                                                                                        
/KHOA D HUYNH/Supervisory Patent Examiner, Art Unit 3732